An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1346
                       NORTH CAROLINA COURT OF APPEALS

                                Filed:     6 May 2014

IN THE MATTER OF:
                                              Buncombe County
                                              No. 11 JA 110
J.W.


       Appeal by respondent from order entered 16 September 2013

by   Judge   Andrea    F.   Dray     in   Buncombe     County    District     Court.

Heard in the Court of Appeals 7 April 2014.


       Hanna Frost Honeycutt for petitioner-appellee                       Buncombe
       County Department of Social Services.

       Rebekah W. Davis for respondent-appellant mother.

       Winston & Strawn LLP, by Eric M.D. Zion, for guardian ad
       litem.


       McCULLOUGH, Judge.


       Respondent, the mother of the juvenile, appeals from an

order      ceasing       reunification        efforts       and        establishing

guardianship of the juvenile.             After careful review, we affirm.

                                   I.     Background

       On 21 April 2011, the Buncombe County Department of Social

Services     (“DSS”)    filed    a   petition    alleging       that   J.W.   was   a
                                       -2-
neglected and dependent juvenile.            DSS stated that it received a

report of neglect on 11 February 2011 alleging that:

             [R]espondent mother went to the home of
             [V.T.], the father of the half-sibling of
             the minor child, numerous times and got into
             verbal   altercations,   and   then   rammed
             [V.T.’s] car with her two minor children in
             the vehicle causing damage to both cars.
             The respondent mother was arrested and taken
             to jail, and the criminal charges are
             pending.

J.W.   was    placed    in   foster    care.       Then,   on    8   April    2011,

respondent had a “mental health breakdown,” was charged with

reckless     driving,   speeding,      and   running    red     lights,     and   was

committed to a hospital for mental health services.

       DSS further alleged that respondent had “extensive, long-

term mental health issues” and could not provide proper care for

J.W.    DSS additionally alleged that respondent could not care

for J.W. until the criminal charges against her were resolved.

DSS noted that J.W.’s putative father had shown no interest in

providing care for J.W.         DSS obtained non-secure custody of the

juvenile.     On 6 October 2011, J.W. was adjudicated neglected and

dependent based on stipulations by respondent to the allegations

in the petition.

       On 3 January 2012, the trial court entered a permanency

planning     and   review    order    in   which   it   ordered      that   custody
                                            -3-
remain with DSS, but granted respondent unsupervised visitation.

The   court        set    the     permanent       plan   for    the   juvenile    as

reunification.           On 13 March 2012, the trial court ordered that

J.W. begin overnight, unsupervised visitation with respondent.

      In April 2012, an in-home trial placement began in which

J.W. resided with respondent.                During this placement, J.W. was

burned    by   a    barbecue      grill     after   respondent    left   the    child

outside and unsupervised.              Also, J.W.’s half-sibling was left

alone in the bathroom and used respondent’s razor to shave off

part of his eyebrow.               Additionally, respondent threatened her

Assertive      Community        Treatment    Team   (“ACTT”),    refused   to    have

contact with some members, and threatened to murder a social

worker.     Respondent also told DSS to take her children if they

thought they could do a better job of parenting.

      The trial placement was terminated on 20 August 2012.                      When

the social worker arrived at the home to remove J.W., respondent

cursed and threated DSS staff in the presence of the juvenile,

and law enforcement was called in order to “keep the respondent

mother at bay.”           On 11 January 2013, nunc pro tunc 16 October

2012, the trial court entered a permanency planning and review

order in which it changed the permanent plan for the juvenile to
                                              -4-
guardianship and ceased reunification efforts.                        Respondent gave

notice to preserve her right to appeal.

       On 16 September 2013, the trial court entered a permanency

planning review order in which it awarded guardianship of J.W.

to his foster parents.               The court granted respondent visitation

rights.      Respondent filed timely notice of appeal from the trial

court’s order.

                                       II.    Discussion

       In her first argument on appeal, respondent challenges the

trial    court’s       cessation       of    reunification        efforts    in    its    16

October      2012      permanency       planning         order.      However,      because

respondent has not properly preserved this issue for appeal, we

decline to review her argument.

       Pursuant to N.C. Gen. Stat. § 7B–507(c), “[a]t any hearing

at   which      the    court       orders    that   reunification       efforts         shall

cease,    the    affected          parent,   guardian,       or   custodian       may    give

notice to preserve the right to appeal that order in accordance

with     G.S.    7B–1001.”          N.C.     Gen.   Stat.     §    7B–507(c)       (2013).

Furthermore,          such    an    order    may    be    appealed    only    if    it     is

“properly preserved” in accordance with N.C. Gen. Stat. § 7B–

1001(a)(5).           N.C. Gen. Stat. § 7B–1001 permits a parent “to

appeal     the        order    [ceasing        reunification         efforts]       if     no
                                           -5-
termination    of    parental       rights       petition    or   motion    is       filed

within   180    days    of    the     order.”         N.C.    Gen.   Stat.       §    7B–

1001(a)(5)(b)       (2013).         N.C.    Gen.     Stat.    §   7B–1001    further

provides that “[n]otice of appeal and notice to preserve the

right to appeal shall be given in writing by a proper party as

defined in G.S. 7B-1002 and shall be made within 30 days after

entry and service of the order in accordance with G.S. 1A-1,

Rule 58.”    N.C. Gen. Stat. § 7B–1001(b) (2013).

    Here, respondent properly gave notice to preserve her right

to appeal the 16 October 2012 permanency planning order which

ceased reunification efforts.              Pursuant to N.C. Gen. Stat. § 7B-

1001(a)(5)(b), respondent had a right to appeal the order when

180 days passed and no petition or motion to terminate parental

rights was filed.       Respondent, however, failed to give notice of

appeal when the 180 days had passed and her right to appeal the

permanency planning order had vested.                  Accordingly, we decline

to review respondent’s arguments concerning whether the trial

court erred by ceasing reunification efforts.                     See In re B.P.,

169 N.C. App 728, 732, 612 S.E.2d 328, 331 (2005) (this Court is

bound by findings of fact and conclusions of law set forth in

permanency     planning      review    orders       where    respondent      had       the
                                        -6-
ability to appeal from those orders, but did not avail herself

of that opportunity).

    We next consider respondent’s argument that the trial court

abused   its     discretion     when    it    awarded         guardianship    to    the

juvenile’s foster parents.

    Pursuant to N.C. Gen. Stat. § 7B-907(c), at the conclusion

of a permanency planning hearing, “the judge shall make specific

findings    as   to    the    best    plan    of    care      to   achieve   a     safe,

permanent home for the juvenile within a reasonable period of

time.”     N.C. Gen. Stat. § 7B-907(c) (2011).1                    “[W]hen the court

finds it would be in the best interests of the juvenile, the

court may appoint a guardian of the person for the juvenile.”

N.C. Gen. Stat. § 7B-600(a) (2013).                 “We review a trial court’s

determination as to the best interest of the child for an abuse

of discretion.” In re D.S.A., 181 N.C. App. 715, 720, 641 S.E.2d

18, 22 (2007).

    Here,      the    trial   court    found       in   the    permanency    planning

order that placing the juvenile in guardianship with his foster

parents was in his best interests.                  In support of its award of



1
 Portions of the Juvenile Code were repealed or amended by S.L.
2013-129, effective 1 October 2013. However, because the order
appealed was entered 16 September 2013, prior to the effective
date of the changes, we cite to the version of the statutes
effective at that time.
                                           -7-
guardianship, the trial court found as fact that the juvenile

had spent most of his life in his foster home, and he had a

close bond with his foster sister and both foster parents.                              The

juvenile’s      medical        and       dental     needs         were         being   met.

Furthermore, the trial court found that “a referral was made for

play   therapy”      for     the    juvenile,      but     he     was      “declined    for

services because he had no need for therapy.                               The therapist

reported that the minor child is stable and there is no need for

therapeutic intervention.”               The trial court also found that the

foster parents understood the full implications of being named

guardians     and     had     adequate       resources          to      care     for    J.W.

Respondent, on the other hand, was diagnosed with post-traumatic

stress disorder and bipolar disorder.                       The court found that

while respondent had shown improvement, she still required ACTT

services,     which    “are        one   step     down     from      hospitalization.”

Respondent     was    also    unemployed.          Based    on       the    evidence     and

findings of fact, we conclude the trial court did not abuse its

discretion when it granted guardianship of J.W. to his foster

parents.

       We   lastly    consider       respondent’s        argument       that     the   trial

court’s visitation order was erroneous.                    N.C. Gen. Stat. § 7B-

905(c) provides that any dispositional order which leaves the
                                       -8-
minor child in a placement “outside the home shall provide for

appropriate visitation as may be in the best interests of the

juvenile and consistent with the juvenile’s health and safety.”

N.C. Gen. Stat. § 7B-905(c) (2011).          This Court has stated that:

            In the absence of findings that the parent
            has forfeited their right to visitation or
            that it is in the child’s best interest to
            deny visitation “the court should safeguard
            the   parent’s   visitation     rights    by   a
            provision   in   the    order    defining    and
            establishing    the    time,     place[,]    and
            conditions   under   which    such   visitation
            rights may be exercised.”

In re E.C., 174 N.C. App. 517, 522-23, 621 S.E.2d 647, 652

(2005) (quoting In re Stancil, 10 N.C. App. 545, 552, 179 S.E.2d

844, 849 (1971)).

       Here,   the   trial   court’s    order   provided    that   respondent

“shall    have   two   hours   of   visitation    with     the   minor   child

supervised by [DSS] every week on Friday from 9:00 AM to 11:00

AM.”     Respondent contends that the limitation on visitation was

unduly restrictive and not based in reason.                We disagree.     In

light of respondent’s history of mental health issues, as well

as the recent history of disrupted trial placements, we conclude

the trial court did not abuse its discretion in restricting

visitation to weekly supervised visits.
                                  -9-
      Respondent further claims that the trial court’s order was

not   sufficiently   specific   because    it   failed   to    identify   a

location   for    visitation.    We     disagree.    The      trial   court

specifically adopted the recommendations of DSS in regards to

visitation, which included the recommendation that visitation

should take place at the Family Visitation Center.               Thus, we

conclude that the order in this case does contain the “minimum

outline”   required by   E.C.    Accordingly, we affirm the trial

court’s order.

      Affirmed.

      Judges HUNTER, Robert C., and GEER concur.

      Report per Rule 30(e).